Citation Nr: 1533851	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  
This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.


FINDING OF FACT

The Veteran's erectile dysfunction is not the result of a disease or injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a February 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  He was also afforded a VA examination for his service connection claim, which contains an opinion regarding the etiology of the claimed disability, including especially in terms of any potential relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

II.  The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing entitlement to service connection generally requires having: (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By regulation, erectile dysfunction is not a condition identified in § 3.309(a) as chronic, per se, so resultantly is not subject to this alternative continuity of symptomatology proof and pleading exception provided by § 3.303(b).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for his erectile dysfunction.  In a December 2008 statement, the Veteran reported having problems maintaining erections in his 40s.  He explained that he was deployed many times during his military service, and did not notice it until he returned from his various deployments.  The Veteran asserts that his erectile dysfunction is attributable to his military service.  

In this case, the Veteran has been diagnosed with erectile dysfunction, satisfying the first element of a service connection claim.  See the December 2014 VA examination.  However, there is no evidence of an in-service event or incurrence of erectile dysfunction.  In fact, service treatment records are negative for any diagnosis of or treatment for erectile dysfunction.  Therefore, the second element of a service connection claim has not been satisfied. 

The Veteran has asserted that his erectile dysfunction manifested in service, and that he has experienced symptoms since that time.  However, as noted above, his erectile dysfunction is not a chronic conditions as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a), (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection on a direct basis must be established by evidence of a nexus.  

In December 2014, the Veteran was afforded a Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ).  The Veteran reported having erectile dysfunction as early as the 1990s.  He explained that he used a Jackhammer in Korea and Hawaii, and speculates that may have caused it, but he was also told that it was age related.  The Veteran also informed the examiner that he has hypertension and was not prescribed medication for his hypertension until 2004, during which time, his erectile dysfunction worsened.  The Veteran informed the examiner that he was diagnosed with psychosexual dysfunction in October 2006 and testosterone testing performed in October 2006 was normal.  After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with erectile dysfunction.  The examiner concluded that the Veteran's erectile dysfunction is less likely than not incurred in or caused by the Veteran's military service.  The examiner explained that review of the service treatment records showed no complaints, treatment, or diagnosis of erectile dysfunction despite questions specifically regarding the genitals.  He noted that the Veteran was diagnosed with erectile dysfunction approximately five years after his military service.  The examiner also stated that Jackhammer usage would cause neurological deficits, but his cremasteric reflex is intact.  The examiner opined that the Veteran's weight and age are causes of erectile dysfunction and as such, it is less likely than not that his current erectile dysfunction was incurred in service.  

The December 2014 VA opinion is highly probative, as the examiner relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner had the opportunity to review the claims file and examine the Veteran.  Therefore, service connection for erectile dysfunction must be denied. 

The Veteran, as a layperson, is competent to report his observable symptoms, such as having erectile problems.  However, the question of whether his erectile dysfunction is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning erectile dysfunction, he is not competent to comment on the etiology of his erectile dysfunction.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology.  

The preponderance of the evidence is against the Veteran's claim for erectile dysfunction, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, the claim will be denied.  


ORDER

Entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


